                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF IDAHO


WALTER R. LEWIS,                                         Case No.: 4:18-cv-00017-REB

       Petitioner,                                       MEMORANDUM DECISION AND
                                                         ORDER
       vs.

NANCY BERRYHILL, Acting Commissioner of
Social Security,

       Respondent,


       Before the Court is Petitioner Walter R. Lewis’s Petition for Review (Docket No. 1),

seeking review of the Social Security Administration’s denial of his application for Social

Security Disability benefits for lack of disability. This action is brought pursuant to 42 U.S.C.

§ 405(g). Having carefully considered the record and otherwise being fully advised, the Court

enters the following Memorandum Decision and Order:

                            I. ADMINISTRATIVE PROCEEDINGS

       On March 11, 2014, Walter R. Lewis (“Petitioner”) protectively filed a Title II

application for a period of disability and disability insurance benefits, alleging disability

beginning September 1, 2012. This claim was initially denied on July 31, 2014 and, again, on

reconsideration on October 9, 2014. On December 3, 2014, Petitioner timely filed a Request for

Hearing before an Administrative Law Judge (“ALJ”). On May 6, 2016, ALJ Lloyd E. Hartford

held a video hearing from Billings, Montana, at which time Petitioner, represented by attorney

Brad D. Parkinson, appeared and testified (in Pocatello, Idaho). Anne T. Arrington, an impartial

vocational expert, also appeared and testified at the same May 6, 2016 hearing.

       On July 27, 2016, the ALJ issued a Decision denying Petitioner’s claim, finding that he

was not disabled within the meaning of the Social Security Act. Petitioner timely requested

MEMORANDUM DECISION AND ORDER - 1
review from the Appeals Council and, on September 29, 2016, the Appeals Council denied

Petitioner’s Request for Review, making the ALJ’s decision the final decision of the

Commissioner of Social Security.

       Having exhausted his administrative remedies, Petitioner timely filed the instant action

on January 10, 2018, arguing that “[t]he conclusions and findings of fact of the [Respondent] are

not supported by substantial evidence and are contrary to law and regulation.” Pet. for Review,

p. 2 (Docket No. 1). Specifically, Petitioner claims that the ALJ erred in determining that he

does not have a severe impairment. See Pet.’s Brief, p. 2 (Docket No. 16) (“Contrary to this

finding, the evidence does support a finding of severe impairments and the Commissioner’s

decision is not supported by substantial evidence.”). Petitioner therefore requests that the Court

either reverse the ALJ’s decision and find that he is entitled to disability benefits or,

alternatively, remand the case for further proceedings and award attorneys’ fees. See id. at p. 10;

see also Pet. for Review, p. 2 (Docket No. 1).

                                  II. STANDARD OF REVIEW

       To be upheld, the Commissioner’s decision must be supported by substantial evidence

and based on proper legal standards. See 42 U.S.C. § 405(g); Matney ex. rel. Matney v. Sullivan,

981 F.2d 1016, 1019 (9th Cir. 1992); Gonzalez v. Sullivan, 914 F.2d 1197, 1200 (9th Cir. 1990).

Findings as to any question of fact, if supported by substantial evidence, are conclusive. See 42

U.S.C. § 405(g). In other words, if there is substantial evidence to support the ALJ’s factual

decisions, they must be upheld, even when there is conflicting evidence. See Hall v. Sec’y of

Health, Educ. & Welfare, 602 F.2d 1372, 1374 (9th Cir. 1979).

       “Substantial evidence” is defined as such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion. See Richardson v. Perales, 402 U.S. 389, 401

(1971); Tylitzki v. Shalala, 999 F.2d 1411, 1413 (9th Cir. 1993). The standard is fluid and

MEMORANDUM DECISION AND ORDER - 2
nuanced, requiring more than a scintilla but less than a preponderance (see Sorenson v.

Weinberger, 514 F.2d 1112, 1119 n. 10 (9th Cir. 1975); Magallanes v. Bowen, 881 F.2d 747, 750

(9th Cir. 1989)), and “does not mean a large or considerable amount of evidence.” Pierce v.

Underwood, 487 U.S. 552, 565 (1988).

       With respect to questions of fact, the role of the Court is to review the entire record to

determine whether it contains evidence that would allow a reasonable mind to accept the

conclusions of the ALJ. See Richardson, 402 U.S. at 401; see also Matney, 981 F.2d at 1019.

The ALJ is responsible for determining credibility and resolving conflicts in medical testimony

(see Allen v. Heckler, 749 F.2d 577, 579 (9th Cir. 1984)), resolving ambiguities (see Vincent ex.

rel. Vincent v. Heckler, 739 F.2d 1393, 1394-95 (9th Cir. 1984)), and drawing inferences

logically flowing from the evidence (see Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir.

1982)). Where the evidence is susceptible to more than one rational interpretation, the reviewing

court may not substitute its judgment or interpretation of the record for that of the ALJ. See

Flaten, 44 F.3d at 1457; Key v. Heckler, 754 F.2d 1545, 1549 (9th Cir. 1985).

       With respect to questions of law, the ALJ’s decision must be based on proper legal

standards and will be reversed for legal error. See Matney, 981 F.2d at 1019. The ALJ’s

construction of the Social Security Act is entitled to deference if it has a reasonable basis in law.

See id. However, reviewing federal courts “will not rubber-stamp an administrative decision that

is inconsistent with the statutory mandate or that frustrates the congressional purpose underlying

the statute.” See Smith v. Heckler, 820 F.2d 1093, 1094 (9th Cir. 1987).

                                        III. DISCUSSION

A.     Sequential Process

       In evaluating the evidence presented at an administrative hearing, the ALJ must follow a

sequential process in determining whether a person is disabled in general (see 20 C.F.R. §§

MEMORANDUM DECISION AND ORDER - 3
404.1520, 416.920) – or continues to be disabled (see 20 C.F.R. §§ 404.1594, 416.994) – within

the meaning of the Social Security Act.

       The first step requires the ALJ to determine whether the claimant is engaged in

substantial gainful activity (“SGA”). See 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). SGA

is defined as work activity that is both substantial and gainful. “Substantial work activity” is

work activity that involves doing significant physical or mental activities. See 20 C.F.R. §§

404.1572(a), 416.972(a). “Gainful work activity” is work that is usually done for pay or profit,

whether or not a profit is realized. See 20 C.F.R. §§ 404.1572(b), 416.972(b). If the claimant

has engaged in SGA, disability benefits are denied, regardless of how severe his physical/mental

impairments are and regardless of his age, education, and work experience. See 20 C.F.R.

§§ 404.1520(b), 416.920(b). If the claimant is not engaged in SGA, the analysis proceeds to the

second step. Here, the ALJ found that Petitioner “has not engaged in substantial gainful activity

since September 1, 2012, the alleged onset date.” (AR 17).

       The second step requires the ALJ to determine whether the claimant has a medically

determinable impairment, or combination of impairments, that is severe and meets the duration

requirement. See 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). An impairment or

combination of impairments is “severe” within the meaning of the Social Security Act if it

significantly limits an individual’s ability to perform basic work activities. 20 C.F.R.

§§ 404.1520(c), 416.920(c). An impairment or combination of impairments is “not severe”

when medical and other evidence establish only a slight abnormality or a combination of slight

abnormalities that would have no more than a minimal effect on an individual’s ability to work.

See 20 C.F.R. §§ 404.1521, 416.921. If the claimant does not have a severe medically

determinable impairment or combination of impairments, disability benefits are denied. See 20

C.F.R. §§ 404.1520(c), 416.920(c). Here, the ALJ found that Petitioner has the following

MEMORANDUM DECISION AND ORDER - 4
medically determinable impairments: “fracture of the left heel; right shoulder rotator cuff tear

and right acromioclavicular (AC) joint osteoarthritis; deep vein thrombosis (DVT).” (AR 17).

However, the ALJ went on to conclude that:

       The claimant does not have an impairment or combination of impairments that has
       significantly limited (or is expected to significantly limit) the ability to perform
       basic work-related activities for 12 consecutive months; therefore, the claimant
       does not have a severe impairment or combination of impairments.

Id.

       Owing to the absence of a severe impairment, the ALJ did not consider the third, fourth,

and fifth steps of the sequential process and concluded that Petitioner “has not been under a

disability as defined in the Social Security Act from September 1, 2012, through the date of this

Decision.” (AR 21) (internal citations omitted).

B.     Analysis

       Petitioner argues that the ALJ erred when he found his medically determinable

impairments were non-severe. He argues that the injuries to his left heel and right shoulder,

combined with prior pulmonary emboli, preclude him from performing basic work activities and,

thus, should be considered medically severe impairments at step two of the sequential process.

See generally Pet.’s Brief, pp. 7-10 (Docket No. 16) (“Substantial evidence does not support the

ALJ decision in this matter. [Petitioner] has permanent impairment and limitations in his left

heel, his right shoulder, and his deep vein thrombosis. He is limited in sitting, standing, and

weight bearing. All of which satisfy the ‘severe medical impairment’ at step two.”).

       As noted above, at step two of the sequential evaluation, the ALJ must determine if the

claimant has a medically severe impairment or combination of impairments. See Smolen v.

Chater, 80 F.3d 1273, 1289-90 (9th Cir. 1996) (citing Bowen v. Yuckert, 482 U.S. 137, 140-41

(1987)). The Commissioner’s regulations provide that “[a]n impairment or combination of



MEMORANDUM DECISION AND ORDER - 5
impairments is not severe if it does not significantly limit [the claimant’s] physical or mental

ability to do basic work activities.” 20 C.F.R. §§ 404.1521(a), 416.921(a). Basic work activities

are “the abilities and aptitudes necessary to do most jobs,” and those abilities and aptitudes

include: (1) physical functions such as walking, standing, sitting, lifting, and carrying; (2)

capacities for seeing, hearing, and speaking; (3) understanding, carrying out, and remembering

simple instructions; (4) use of judgment; (5) responding appropriately to supervision, co-

workers, and usual work situations; and (6) dealing with changes in a routine work setting. See

20 C.F.R. §§ 404.1521(b), 416.921(b).

       The Supreme Court has recognized that the Commissioner’s “severity regulation

increases the efficiency and reliability of the evaluation process by identifying at an early stage

those claimants whose medical impairments are so slight that it is unlikely they would be found

to be disabled even if their age, education, and experience were taken into account.” Yuckert,

482 U.S. at 153. But, as importantly, the regulation must not be used to prematurely disqualify a

claimant. See id. at 158 (O’Connor, J., concurring). “The step-two inquiry is a de minimis

screening device to dispose of groundless claims. An impairment or combination of impairments

can be found not severe only if the evidence establishes a slight abnormality that has no more

than a minimal effect on an individual[’]s ability to work.” Smolen, 80 F.3d at 1290 (internal

quotation marks and citation omitted).

       In this case, the ALJ found that Petitioner’s medically determinable impairments were

not severe, accepting and adopting the opinion of the two non-examining consulting physicians,

Robert Vestal, M.D., and Thomas Coolidge, M.D. See AR 20 (citing (AR 76-81, 83-90)). Drs.

Vestal and Coolidge reviewed all available medical records and determined that Petitioner “is

without evidence of a severe physical impairment which would prevent work-related activities.”

(AR 79, 87). Because these doctors conducted a “thorough review of the available medical

MEMORANDUM DECISION AND ORDER - 6
records” and have a “comprehensive understanding of agency rules and regulations,” the ALJ

gave their opinions “significant weight.” (AR 20); see also Thomas v. Barnhart, 278 F.3d 977,

957 (9th Cir. 2002) (opinions of non-treating or non-examining physicians may also serve as

substantial evidence when opinions are consistent with independent clinical findings or other

evidence in record); 20 C.F.R. § 404.1527(c)(6) (“[T]he amount of understanding of our

disability programs and their evidentiary requirements that a medical source has, regardless of

the source of that understanding, and the extent to which a medical sources is familiar with the

other information in your case record are relevant factors that we consider in deciding the weight

to give to a medical opinion.”).

       As to the relevant medical evidence in the record, the ALJ made reference to Petitioner’s

orthopedic surgery with pin placements and casting on his left heel in 1995 (preceding his

alleged onset date by approximately 17 years) (see (AR 19)),1 but also noted the following

relevant post-onset date medical records which the ALJ said described a more-limited extent of

Petitioner’s impairments:

          July 3, 2013: David Chamberlain, D.O., performs a physical examination of
           Petitioner following unrelated hernia surgery, noting that he is “is having
           minimal pain” and “ambulating well.” (AR 266).

          July 19, 2014: Petitioner presents to Ralph D. Eckard, M.D., complaining of
           “left heel pain with prolonged standing or excessive walking.” (AR 308).
           Following the physical examination, Dr. Heckard observed:

               GENERAL MUSCULOSKELETAL AND CEREBELLAR:
               Examination of the left heel region reveals mild calcaneal
               compression tenderness. There is mild flattening of the heel and
               arch. There is no measured shortening from the heel to the inferior
               patellar margin. There is no swelling of the left heel. There is no
               crepitus and the ankle is stable to examination. There are otherwise
               no joints with palpation tenderness. There are no joint effusions.

       1
         Likewise, the ALJ recognized “a history of [deep vein thrombosis] and two embolisms,
in 1999 and 2004 respectively.” (AR 20); see also infra (discussing effect of pre-alleged onset
date medical records compared to (absence of) post-alleged onset date medical records).

MEMORANDUM DECISION AND ORDER - 7
           There are no joints with swelling, redness, increased warmth. The
           patient is able to lift and carry light objects. Digit-to-digit testing is
           accomplished without difficulty or dyscoordination. Fine manual
           motor dexterity is intact. The patient is able to rise from a sitting
           position without assistance and the patient had no difficulty getting
           up and down from the supine position on the examination table. The
           patient is able to perform a partial squat without assistance. The
           patient can rise on heels and rise on toes. Heel-to-toe is
           accomplished without difficulty or dyscoordination. Heel-to-shin
           testing is accomplished without difficulty or dyscoordination.

                                             ....

           IMPRESSIONS: On clinical examination today the patient has left
           heel region compression tenderness. There is mild flattening of the
           heel contour and the ranges of motion at the ankle are mildly
           reduced. His gait and station testing are intact and he displays no
           favoring of the left lower extremity. There are no deficits of motor,
           sensory or reflex functions of the lower extremities. The reminder
           of the musculoskeletal examination reveals intact ranges of motions
           and strengths. Gait and station are intact. He uses padded orthotics
           in his shoes. There is no measured muscular asymmetry or atrophy.
           He is able to sit, stand and walk unassisted and he can handle objects
           with both gross and fine manual motor dexterity. . . . . He is
           currently on preventative anticoagulation therapy and the general
           medical examination reveals no evidence of thrombotic disease or
           medication-related side effects.

           X-RAY READING: X-Rays of the left ankle demonstrate
           degenerative changes of the talocalcaneal joint. There is narrowing
           of the joint spacing with lipping and osteophytic extension of the
           posterior articulation. There is flattening of the calcaneus at the
           anterior articulation with bony hypertrophic extension from the neck
           and sulcus of the talus. The ankle mortise spacing is preserved and
           there are no osseous abnormalities of the talotibial or talofibular
           joints.

        (AR 310-12).

       November 2, 2015: Petitioner presents to Gregory Biddulph, M.D., with
        complaints of right shoulder pain. See (AR 332). Dr. Biddulph recommended
        that Petitioner have an MRI “to make a plan for his care.” (AR 334).

       November 9, 2015: MRI of Petitioner’s right shoulder shows a “[r]ight
        shoulder rotator cuff tear involving both the supraspinatus and infraspinatus




MEMORANDUM DECISION AND ORDER - 8
           tendons with a.c. joint osteoarthritis.” (AR 337). Dr. Biddulph recommends
           surgery. See id.2

          November 30, 2015: Following November 21, 2015 surgery, Petitioner
           presents to Dr. Biddulph for follow-up, reporting that “[t]hings have been going
           well” and that “[p]ain is controlled.” (AR 338). Dr. Biddulph recommends
           physical therapy. See id.

          December 28, 2015: Petitioner presents to Dr. Biddulph for five-and-a-half
           week post-operative follow-up, reporting “no pain at rest.” (AR 339). Dr.
           Biddulph observes that the rotator cuff repair and distal clavicle excision were
           doing well, while recommending continued physical therapy and placing a no-
           lifting restriction on Petitioner. See id.

          January 20, 2016: Chris Rigby, D.P.T., reported to Dr. Biddulph that physical
           therapy was only slightly improving Petitioner’s pain and mobility. See (AR
           348) (“Despite our best efforts with modalities, exercises, and aggressive
           stretching, he continues to have poor ROM, dominated mainly by a firm/stiff
           end-feel and significant pain.”).

          February 8, 2016: Petitioner presents to Dr. Biddulph, reporting that his
           “shoulder is slowly improving although he is still having quite a bit of pain,
           especially at night,” and that “[h]e has a lot of complaints about his physical
           therapy.” (340). Dr. Biddulph recommends that Petitioner stop physical
           therapy and assess his condition/progress in two weeks. See id.

          February 22, 2016: Petitioner presents to Dr. Biddulph, reporting that his
           shoulder “continually improved over the last two weeks”; that “he is doing
           much better”; and that “he feels better than prior to surgery” and “has less pain
           and more function than prior to surgery.” (AR 342). Dr. Biddulph notes that
           Petitioner’s right shoulder was stable without pain to palpation, and the range
           of motion in the right shoulder was smooth and active. See id. Dr. Biddulph
           recommends that Petitioner continue to advance his activity and physical
           therapy, noting that “[h]e appears headed towards an excellent result.” Id.

(AR 19-20).

       The ALJ also found that Petitioner’s daily activities are inconsistent with a finding of

disability. See (AR 19) (“The claimant has described daily activities which are not limited to the


       2
          Petitioner had surgery on November 21, 2015, suggesting that the symptoms associated
with Petitioner’s right should pain were indeed genuine. According to the ALJ, “this fact would
normally weigh in the claimant’s favor,” however is “offset by the fact that the record reflects
that the surgery was generally successful in relieving the symptoms.” (AR 20); see also id.
(discussing post-operative reports from Dr. Biddulph); infra (same).

MEMORANDUM DECISION AND ORDER - 9
extent one would expect, given the complaints of disabling symptoms and limitations.”). For

instance, the ALJ noted that Petitioner maintains the ability to attend to his personal care, prepare

meals, do housework and yardwork, and care for his elderly mother. See (AR 19) (citing (AR

41, 214-21)); see also (AR 269) (Dr. Chamberlain noting in June 2013 that “[p]atient has been

doing a lot of yard work recently” and lists occupation as “heavy lifting”); Curry v. Sullivan, 925

F.2d 1127, 1130 (9th Cir. 1990) (where claimant “indicated that she was able to take care of her

personal needs, prepare easy meals, do light housework, and shop for some groceries,” court

found that “[a]n ability to perform such activities may be seen as inconsistent with the presence

of a condition which would preclude all work activity.”).

       Additionally, the ALJ pointed out that Petitioner continued to work after his onset date as

a cook. See (AR 19); see also (AR 38) (Petitioner testifying that job involved “[f]ood

preparation and service, running the cash register, cleaning tables, filling the salad bar, general

cafeteria work, cleaning up the cafeteria afterwards”).3 And, while such work did not constitute

“disqualifying substantial gainful activity” at step one of the sequential process, the ALJ

commented that “it does indicate that the claimant’s daily activities have, at least at times, been

somewhat greater than the claimant has generally reported.” (AR 19); see also 20 C.F.R.

§ 404.1571 (“Even if the work you have done was not substantial gainful activity, it may show

that you are able to do more work than you actually did.”).

       Petitioner argues that the medical record contains evidence showing that his physical

impairments are more profound than the ALJ believes. For example, he references treatment

notes showing how:

          following a 1995 percutaneous pinning, “[h]is [ankle] position is not perfect;

       3
          Moreover, Petitioner did not stop working as a cook in March 2015 because of any
allegedly-disabling impairment; he stopped working because the facility where he was working
underwent a renovation and had closed. See (AR 19) (citing (AR 38-39)).

MEMORANDUM DECISION AND ORDER - 10
          his heel “will always be tender somewhat,” “will be widened,” and “certainly
           will not be normal”;

          his injuries “tend to be quite significant with marked swelling and potential
           disability” and that he “still has a significant amount of disability . . . six months
           post injury”;

          he “certainly will have a permanent impairment and this should be based on the
           significant trauma to the os calcis, dysfunction of the gastric mechanism, the
           subtalar arthritis with decreased range of motion”;

          “this injury will give him continued difficult if he is on his feet for extended
           periods of time or on rough uneven surfaces”;

          his medical restrictions (minimal walking, avoiding ladders, and needing
           intermittent breaks) have become permanent;

          “[h]is activities will be permanently affected as far as job duties he will be able
           to perform,” rated out “at a level of 5 percent whole person impairment”; and

          “[h]e has a chronic problem with his left foot which has prevented him from
           being able to stand or walk for any period of time for multiple years.”

Pet.’s Brief, pp. 3-4 (Docket No. 16) (citing (AR 313-21)).

       This evidence, however, exists in the years before his alleged onset date, as the ALJ

commented in lending them only “very little weight” because such information was “extremely

remote to the current disability evaluation period.” (AR 20-21). “Medical opinions that predate

the alleged onset of disability are of limited relevance.” Carmickle v. Comm’r, Soc. Sec. Admin.,

533 F.3d 1155, 1165 (9th Cir. 2008); see also Rogal v. Colvin, 590 Fed. Appx. 667, 670 (9th Cir.

2015) (stating that opinion of treating physician who did not treat claimant after alleged onset

date was irrelevant to disability determination, and thus ALJ correctly excluded it); Burkhart v.

Bowen, 856 F.2d 1335, 1340 n.1 (9th Cir. 1988) (affirming ALJ’s rejection of evidence in part

because it was dated prior to relevant time period); Douglas v. Astrue, 2012 WL 4485670 (D. Or.

2012) (finding that ALJ’s consideration of medical evidence that significantly predated

claimant’s alleged onset date was erroneous); Ingham v. Astrue, 2010 WL 1875651, at *3 (C.D.

MEMORANDUM DECISION AND ORDER - 11
Cal. 2010) (“[M]edical opinions of any physician, treating or examining, which predate the

alleged onset of disability are not considered substantial evidence.”).4

       In contrast, there are no records of similar evidence in the period following Petitioner’s

alleged onset date (except those discussed supra from Drs. Chamberlain, Heckard and

Biddulph). See (AR 19) (ALJ reasoning: “Given the claimant’s allegations of totally disabling

symptoms, one might expect to see some indication in the treatment records of restrictions

placed on the claimant by the treating source. Yet a review of the record in this case reveals no

recent standing or sitting restrictions recommended by the treating sources. Therefore,

claimant’s alleged severity and limitations of his left heel are inconsistent with physical

examinations and treatment recommendations in the record.”) (emphasis added); see also (AR

20) (as to Petitioner’s deep vein thrombosis and embolisms, ALJ commenting that severity and

limiting effects alleged by Petitioner “are inconsistent with the longitudinal record and

recommendations of treating sources” because: (1) Petitioner reported to Dr. Heckard that he

has not had a deep vein thrombosis episode in over ten years; (2) the record reveals that

Petitioner’s treatment has been generally successful in controlling his alleged symptoms without

any negative side effects; and (3) the record is absent of any deep vein thrombosis episodes in

the last ten years or any recent sitting limitations). A physical impairment must be established

by objective medical evidence from an acceptable medical source before the ALJ can determine

whether the impairment or combination of impairments is severe. See 20 C.F.R. § 416.921. A

diagnosis, without more, is insufficient to establish a severe impairment. See Febach v. Colvin,


       4
          Even so, the record established that Petitioner has consistently worked from 1998
through 2015 in various positions, including sales associate (1994-1999), customer service
representative (2003-2004), broadband coordinator (2000-2002, 2005), assembly line worker
(2006-2007), and cook (2008-20015). See (AR 38-39, 183, 191); but compare with (AR 202-13)
(Petitioner listing only sales associate job in the “15 years before [he] became unable to work
because of [his] illnesses, injuries, or conditions”).

MEMORANDUM DECISION AND ORDER - 12
580 Fed. Appx. 530, 531 (9th Cir. 2014) (finding diagnosis of depression alone insufficient for

finding “severe” impairment).

       In short, to establish a severe impairment, Petitioner needed to demonstrate that his

understood medically determinable impairments affect his ability to perform basic work

activities during the relevant period. See supra. Based on the record before the Court, Petitioner

has not met this standard. At best, there are threads of medical evidence that could be interpreted

as suggesting the existence of a severe medical impairment. But this is somewhat beside the

point. The ALJ’s opinion need not be supported by overwhelming evidence or even a

preponderance of the evidence; it is enough if it is supported by substantial evidence. And here

it is.5 See Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008) (“The court will uphold the

ALJ’s conclusion when the evidence is susceptible to more than one rational interpretation); see

also infra, (citing Flatten, 44 F.3d at 1457 (same) and Key, 754 F.2d at 1549 (same)). Had there

been more supporting medical evidence post-alleged onset date, or had Petitioner been unable to

work following the restrictions imposed before the alleged onset date (and allegedly existing

beyond the alleged onset date itself), the landscape from which to judge the ALJ’s disability

determination would be different. However, on this record, it cannot be said that the ALJ erred

in concluding that Petitioner does not have a severe impairment or combination of impairments.

                                      IV. CONCLUSION

       The ALJ is the fact-finder and is solely responsible for weighing and drawing inferences

from facts and determining credibility. Allen, 749 F.2d at 579; Vincent ex. rel. Vincent, 739 F.2d


       5
          The medical evidence that exists (and just as importantly doesn’t exist) during the
relevant time frame, alongside Petitioner’s daily activities (see supra), also represent both
specific and clear and convincing reasons for rejecting Petitioner’s testimony and third-party
statements. See Light v. Soc. Sec. Admin., 119 F.3d 789, 791 (9th Cir. 1997); Holohan v.
Massanari, 246 F.3d 1195, 1208 (9th Cir. 2001); Regennitter v. Comm’r of Soc. Sec. Admin., 166
F.3d 1294, 1298 (9th Cir. 1999).

MEMORANDUM DECISION AND ORDER - 13
at 1394; Sample, 694 F.2d at 642. If the evidence is susceptible to more than one rational

interpretation, one of which is the ALJ’s, a reviewing court may not substitute its interpretation

for that of the ALJ. Key, 754 f.2d at 1549.

       The evidence relied upon by the ALJ can reasonably and rationally support the ALJ’s

well-formed conclusions, even though such evidence may be susceptible to a different

interpretation. Accordingly, the ALJ’s decisions as to Petitioner’s disability claim were based on

proper legal standards and supported by substantial evidence. Therefore, the Commissioner’s

determination that Petitioner is not disabled within the meaning of the Social Security Act is

supported by substantial evidence in the record and is based upon an application of proper legal

standards.

       The Commissioner’s decision is affirmed.

                                           V. ORDER

       Based on the foregoing, the decision of the Commissioner is AFFIRMED and this action

is DISMISSED in its entirety with prejudice.



                                                      DATED: March 29, 2019

                                                      _________________________
                                                      Ronald E. Bush
                                                      Chief U.S. Magistrate Judge




MEMORANDUM DECISION AND ORDER - 14
